In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Hart, J.), dated September 30, 2002, which denied their motion, inter alia, for leave to serve a late notice pursuant to CPLR 3101 (d).
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiffs’ motion, inter alia, for leave to serve a late notice pursuant to CPLR 3101 (d).
In light of the foregoing, we need not reach the defendants’ remaining contention. Ritter, J.P., Krausman, Goldstein and Lifson, JJ., concur.